Fourth Court of Appeals
                                San Antonio, Texas
                                       April 7, 2021

                                   No. 04-21-00074-CR

                                     Edwin LOZANO,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                    From the County Court at Law, Medina County, Texas
                                  Trial Court No. 34900
                         Honorable Mark Cashion, Judge Presiding

                                         ORDER

      In accordance with the court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on April 7, 2021.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of April, 2021.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court